DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment on 02/22/2022 have been entered.

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1-9, 11, and 13 have been considered but are moot because the new ground of rejection necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1-5, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe US 20180031835, previously cited, in view of Matsushita US 20160327792, previously cited and  Spitzer 6091546.	
Regarding claim 1, Hoppe teaches 
	a virtual image display device (figures 2 and 3), comprising,
	an image element (image source 109) configured to display an image (paragraph [0028] produce image);
	a first optical unit (lens element 105) disposed at a position where image light is extracted (shown in figure 2);
	a second optical unit (lens element 107) disposed at an image side with respect to the first optical unit (105; shown in figure 2), 
the first optical unit (105) and the second optical unit (107) having different refractive indexes (paragraph [0038] teaches 105 and 107 may be varied in order to impart different optical powers to the system);
	a half mirror (partially reflective surface coating 113) provided at a bonding portion between the first optical unit (105) and the second optical unit (107); and
	a transmission/reflection selection member (polarization selective element 101, retarding element 103) that is provided at a light emitting side of the first optical unit and that is configured to selectively transmit or reflect light depending on a polarization state of the light (paragraph [0029] teaches the system is designed such that PS element 101 reflects the particular polarization of the linearly polarized light passing through polarizer 103).
Hoppe does not specifically teach

Matsushita teaches a virtual image display device (figures 1 and 3, HUD unit 20),  wherein a half mirror (half mirror layer 12) is provided on a serrated surface (shown in figure 3B) and when viewed in a direction in which the first optical unit (Fresnel lens 11) and the second optical unit (sealed layer 13 and transparent plate 14) are bonded.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display device of Hoppe with a half mirror provided on a serrated surface formed at a bonding portion between the first optical unit and the second optical unit of Matsushita for the purpose of decreasing the thickness of the optical element (paragraph [0007]).
Hoppe in view of Matsushita does not specifically teach 
 the first optical unit and the second optical unit have an asymmetric shape with
respect to an up-down direction when the virtual image display device is mounted on the 
user’s head, the asymmetric shape includes lens end faces,
	the lens end faces are arranged at positions for contacting the user’s nose when the
virtual image display device is mounted on the user’s head, and
	the first optical unit and the second optical unit are lenses configured to be paired right and left when viewed along a line-of-sight direction of the user when the virtual image
display device is mounted on the user’s head, and the lens end faces are disposed to be symmetrically slanted with respect to a center axis between right and left lenses.
	Spitzer teaches a display device (figures 1-21)
the first optical unit (large part of 280 is first optical unit as shown in figure 4, the optical units are separated by coating 295 which partially reflects or transmits and for a typical case the 
	the lens end faces are arranged at positions for contacting the user’s nose when the
virtual image display device is mounted on the user’s head (as shown in figure 1 the area of the lenses where it sits on the nose of the user), and
	the first optical unit and the second optical unit are lenses configured to be paired right and left when viewed along a line-of-sight direction of the user when the virtual image
display device is mounted on the user’s head (as shown in figure 1, there is a display system which is directed to the line-of-sight direction of the user), and the lens end faces are disposed to be symmetrically slanted with respect to a center axis between right and left lenses (as shown in figure 1 area close the nose of the both lens are slanted and the right and left lenses are symmetric with respect to the center axis between the right and left lenses).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Hoppe in view of Matsushita with the first optical unit and the second optical unit have an asymmetric shape with 
respect to an up-down direction when the virtual image display device is mounted on the 
user’s head, the asymmetric shape includes lens end faces,
	the lens end faces are arranged at positions for contacting the user’s nose when the

	the first optical unit and the second optical unit are lenses configured to be paired right and left when viewed along a line-of-sight direction of the user when the virtual image
display device is mounted on the user’s head, and the lens end faces are disposed to be symmetrically slanted with respect to a center axis between right and left lenses of Spitzer for the purpose of having an interface being unobtrusive and not detract from the appearance of the user (column 1, lines 56-58).
Regarding claim 2, Hoppe in view of Matsushita and Spitzer teaches the invention as set forth above and Matsushita further teaches the virtual image display device (figures 1 and 3, HUD unit 20), wherein at least one of the first optical unit (Fresnel lens 11) and the second optical unit (transparent plate 14 and sealed layer 13) includes, as an optical surface at the bonding portion side, a surface having a shape corresponding to a shape of the serrated surface (shown in figure 3B where the half mirror layer 12 is located; paragraph ([0049])).  The reason for combining is the same as above in claim 1.
Regarding claim 3, Hoppe in view of Matsushita and Spitzer teaches the invention as set forth above and Matsushita further teaches the virtual image display device (figures 1 and 3, HUD unit 20), wherein the first optical unit (Fresnel lens 11) includes, as an optical surface (surface 13a) at the bonding portion side, a surface having a shape corresponding to a shape of the serrated surface (Fresnel shaped 11a), and the second optical unit (transparent plate 14) includes a flat surface at the bonding portion side (13a); paragraph ([0049]).  The reason for combining is the same as above in claim 1.
Regarding claim 4, Hoppe in view of Matsushita and Spitzer teaches the invention as set forth above and Matsushita further teaches the virtual image display device (figures 1 and 3, 
Regarding claim 5, Hoppe in view of Matsushita and Spitzer teaches the invention as set forth above and Matsushita further teaches the virtual image display device (figures 1 and 3, HUD unit 20), wherein the bonding portion includes an adhesive film (13) that is formed by curing an adhesive (paragraph[0055] teaches surface 13a of the sealed layer 13 in the thickness direction is flat and a surface 13b adhered with the Fresnel-shaped potion 11a and half mirror layer 12 is formed in a front surface shape complementing the unevenness of the Fresnel-shaped portion 1a)
 and that has a same refractive index as a refractive index of a material of an optical unit, of the first optical unit (11) and the second optical unit (13 and 14), that is directly bonded to the adhesive film (13; claim 1 teaches a first optical member that is transparent and is formed in a thin plate shape; a Fresnel-shaped portion that is formed by a plurality of grooves which are concentric with each other on one surface of the first optical member in a thickness direction thereof; a half mirror layer that is formed on a surface of a Fresnel-shaped portion; a second optical member that is formed of a transparent filler for filling unevenness of a surface of the half mirror layer to form a flat surface; and a third optical member that has a transparent thin plate shape and protects an outside surface of the second optical member, a refractive index of the first optical member, a refractive index of the second optical member, and a refractive index of the third optical member are substantially equal.).  The reason for combining is the same as above in claim 1.
Regarding claim 9, Hoppe in view of Matsushita and Spitzer teaches the invention as set forth above and Hoppe further teaches the virtual image display device (figures 2 and 3), wherein the second optical unit is thinner (shown in figure 3, 107), in an optical axis direction, than an air gap thickness from the image element to the second optical unit (shown in figure 3, 107 to display 109; paragraph [0030]-[0031]).
Regarding claim 11, Hoppe in view of Matsushita and Spitzer teaches the invention as set forth above and Matsushita further teaches the virtual image display device (figures 1 and 3, HUD unit 20), wherein each of the lens end faces (11, 13, and 14) includes a contact portion processed to be flat (shown in figure 3A the sides are flat).  The reason for combining is the same as above in claim 1.
Regarding claim 13, Hoppe teaches 
	an enlargement optical system (figures 2 and 3), comprising,
the first optical unit (105) and the second optical unit (107) having different refractive indexes (paragraph [0038] teaches 105 and 107 may be varied in order to impart different optical powers to the system);
	a transmission/reflection selection member (polarization selective element 101, retarding element 103) configured to selectively transmit or reflect light that passed through the half mirror (partially reflective surface coating 113), depending on a polarization state of the light (paragraph [0029] teaches the system is designed such that PS element 101 reflects the particular polarization of the linearly polarized light passing through polarizer 103),
Hope does not specifically teach a Fresnel lens including a serrated surface;
a half mirror provided on the serrated surface of the Fresnel lens;

when viewed in a direction in which the half mirror is sandwiched, the Fresnel lens on the counter member.
	Matsushita teaches a system (figures 1 and 3, HUD unit 20) wherein a Fresnel lens (Fresnel lens 11) including a serrated surface (shown in figure 3B);
	a half mirror (half mirror layer 12) provided on the serrated surface (shown in figure 3B) of the Fresnel lens (11);
	a counter member (sealed layer 13 and transparent plate 14) configured to sandwich, with the Fresnel lens (Fresnel lens 11), the half mirror (12) at a bonding portion between the counter member (13 and 14) and the Fresnel lens (11); and wherein
	when viewed in a direction in which the half mirror (12) is sandwiched, the Fresnel lens (11) and the counter member (13 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a system of Hoppe with a Fresnel lens including a serrated surface; a half mirror provided on the serrated surface of the Fresnel lens; a counter member configured to sandwich, with the Fresnel lens, the half mirror at a bonding portion between the counter member and the Fresnel lens; and wherein when viewed in a direction in which the half mirror is sandwiched, the Fresnel lens on the counter member of Matsushita for the purpose of decreasing the thickness of the optical element (paragraph [0007]).
Hoppe in view of Matsushita does not specifically teach wherein the lens having an asymmetric shape with respect to an up-down direction when  the virtual image display device is mounted on the user’s head, the asymmetric shape includes lens end faces, and

Spitzer teaches a system (figures 1-21), wherein the 
lens (large part of 280 is first optical unit as shown in figure 4, the optical units are separated by coating 295 which partially reflects or transmits and for a typical case the light is split with 50% propagating in each direction and smaller part of 280 which is closer to the nose is the second optical unit as shown in figure 4, the optical units are separated by coating 295 which partially reflects or transmits and for a typical case the light is split with 50% propagating in each direction) having an asymmetric shape (figure 1, lens are shown to have asymmetric shape with respect to an up-down direction) with respect to an up-down direction
when  the virtual image display device is mounted on the user’s head (as shown in figure 1), the asymmetric shape includes lens end faces, and
	the lens end faces are arranged at positions for contacting the user’s nose when the enlargement optical system is mounted on the user’s head (as shown in figure 1 the area of the lenses where it sits on the nose of the user). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Hoppe in view of Matsushita with wherein the lens having an asymmetric shape with respect to an up-down direction when  the virtual image display device is mounted on the user’s head, the asymmetric shape includes lens end faces, and
the lens end faces are arranged at positions for contacting the user’s nose when the enlargement optical system is mounted on the user’s head of Spitzer for the purpose of having an interface being unobtrusive and not detract from the appearance of the user (column 1, lines 56-58).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe US 2018/0031835, previously cited, in view of Matsushita US 2016/0327792, previously cited and Spitzer US 6091546 as applied to claim 1 above, and further in view of Yamada et al US 2020/0271832, previously cited.
Regarding claim 6, Hoppe in view of Matsushita and Spitzer teaches the invention as set forth above but is silent regarding the serrated surface has a difference in height from a center side of the image light toward a peripheral side.	However, Yamada teaches a virtual image display device (paragraph [0137], HUD (head-up display)), wherein the serrated surface (figure 1 shows the serrated surface facing each other of 35 and 32) has a difference in height from a center side of the image light toward a peripheral side (shown in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoppe in view of Matsushita and Spitzer to use the serrated surface having a different height from the center side of the image light toward a peripheral side as taught by Yamada, for the purpose of minimizing a case where multiple images in a video are recognized as a ghost (paragraph [0071]).
Regarding claim 7, Hoppe in view of Matsushita and Spitzer teaches the invention as set forth above but is silent regarding a tapered surface is provided as a side surface portion that forms a step.
However, Yamada teaches a virtual image display device (paragraph [0137], HUD (head-up display)), wherein in a surface including the serrated surface (figures 1 shows the serrated surface facing each other of 35 and 32), a tapered surface is provided as a side surface portion that forms a step (shown in figure 1 and paragraph [0070]).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoppe US 2018/0031835, previously cited, in view of Matsushita US 2016/0327792, previously cited,  and Spitzer US 6091546 as applied to claim 1 above, and further in view of Kobayashi et al US 2002/0057498, previously cited.
Regarding claim 8, Hoppe in view of Matsushita and Spitzer teaches the invention as set forth above but is silent regarding a size of an image display area of the image element is smaller than a size of an optical surface of the second optical unit. 	
However, Kobayashi teaches a virtual image display device (figure 3), wherein a size of an image display area of the image element (liquid crystal panel 11) is smaller than a size of an optical surface of the second optical unit (lens 25; shown in figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoppe in view of Matsushita and Spitzer to use a size of an image display area of the image element is smaller than a size of an optical surface of the second optical unit as taught by Kobayashi, for the purpose of providing a device which is compact and provides high quality images (paragraph [0013]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/7/22